Citation Nr: 0325046	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-16 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318(b) (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to 
March 1956, and from April 1956 to January 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Board notes that, in a decision of July 2002, the Board 
denied entitlement to service connection for the cause of the 
veteran's death.  That decision was subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court), which, in a November 2002 Order, dismissed the 
appellant's claim based on a failure to pay the requisite 
filing fee, or file a declaration of financial hardship.  
Accordingly, the sole issue remaining for appellate review is 
that of entitlement to Dependency and Indemnity Compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318(b).  

The Board further notes that, at the time of the 
aforementioned Board decision in July 2002, there was in 
effect a temporary stay on the adjudication of 38 U.S.C.A. 
§ 1318(b) claims.  That temporary stay has now been removed.  
Accordingly, the Board can proceed with appellate review of 
the issue of entitlement to Dependency and Indemnity 
Compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1318(b).  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), the RO 
never provided the appellant with the law and regulations 
regarding VCAA, despite the fact that a supplemental 
statement of the case was prepared during that time allowing 
the RO the opportunity to inform her of VCAA.  This violation 
of due process must be addressed before the Board can 
undertake any action in this claim.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant, and the appellant's 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





